Title: From John Adams to Louisa Catherine Johnson Adams, 8 May 1819
From: Adams, John
To: Adams, Louisa Catherine Johnson



My dear Daughter
Quincy May 8th. 1819

Your last journal has so much Philosophy, and Religion, in it—that I am convinced you are a sincere inquirer after truth—God bless and Prosper you in the pursuit.—
I am Informed by your Son—my dear Name Sake—that you propose to be here by the first of July—I pray you to be sure—that you arrive hear before that day.—bring your Husband with you—If the President can wander round the Universe and leave all the business of the Public to two or three Of his ministers—I am sure your Husband can take upon himself to come to Quincy, and to Boston, for a couple of month’s—his business can be done by the Post Office, better than the Presidents—what a Precedent is Monroe establishing for future Presidents? he will make the Office the most perfect Slavery that ever existed—the next President must go to Callifornia—
I hope your Husband and yourself will be here the 4th of July—and on the Commencement day at Cambridge, and then if not before, I presume I must take leave of you.—
I hear not a word from Susan—I know nothing of the circumstances in which Mr Clarke has left her—She has Carved her owne fortune and must take the Consequence of it.—If she expects any-thing from me, she must let me know what it is.—
I am my dear daughter—your affectionate Father—
John Adams
P.S. your Children are well

